UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1594


ASHISH SHRESTHA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 18, 2016              Decided:    March 15, 2016


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin H. Knutson, Sacramento, California, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant, Derek C. Julius,
Senior Litigation Counsel, Andrew B. Insenga, Nelle M. Seymour,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ashish Shrestha, a native and citizen of Nepal, petitions

for   review       of   an    order   of   the     Board    of     Immigration       Appeals

(Board)      dismissing        his    appeal       from    the    Immigration        Judge’s

denial of his requests for asylum and withholding of removal. *

We    have    reviewed         the    administrative        record,        including      the

transcript of Shrestha’s merits hearing, the applications for

relief,      and    all      supporting    evidence.         We     conclude       that   the

record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),      and    that      substantial      evidence          supports    the     Board’s

decision to uphold the denial of the applications for relief.

See   INS     v.    Elias-Zacarias,        502 U.S. 478,     481    (1992).       We

accordingly deny the petition for review for the reasons stated

by the Board.           See In re: Shrestha (B.I.A. May 7, 2015).                         We

dispense      with      oral     argument      because       the     facts     and     legal




      *Shreshtha failed to challenge the agency’s denial of his
request for protection under the Convention Against Torture. He
has therefore waived appellate review of this claim.         See
Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir.
2013).



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3